Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered. By way of this submission, Applicant has amended claims 1 and 16.
Claims 1-3 and 5-16 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated January 25, 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-16 were previously rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2015/0273033 A1) in view of Lee (Br J Cancer. 2015 Dec 22;113(12):1666-76) and Fecek (cited in previous Office action).
Applicant argues that Lee does not disclose bone marrow-derived dendric cells pulsed with a hepatocellular carcinoma (HCC) lysate, but instead recombinant antigens derived from hepatocellular carcinoma lysate, which Applicant asserts are distinct from the hepatocellular carcinoma lysate obtained from freezing-thawing of whole HCC cells as currently claimed.
Applicant's arguments have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is hereby withdrawn, and the following new grounds of rejection is hereby issued:

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US20150273033A1) in view of Hiotis (US20160008446A1).
Bosch teaches a method of treating cancer, comprising administering an antibody against PD-L1 and a dendritic cell (DC) vaccine (para 0013-0017 and claims 1, 3, 4, 6, 9 and 18). Bosch also states that the cancer to be treated may be hepatocellular carcinoma (para. 0017).
Bosch further teaches the anti-PD-L1 antibody and the DC vaccine may be administered at the same time or at different times, according to varying dosage schedules and cycles (para. 0147-0149).
Bosch further teaches that combinatorial DC vaccination and anti-PD-1 antibody therapy promotes significant long-term survival in murine glioma models, and that pulsing of tumor lysate onto DC activates these cells and results in reduced expression of PD-L1, suggesting that activation and/or maturation will reduce the inhibitory immune function of because inhibitory myeloid cells are a bone marrow-derived precursor population of DC and macrophages (para. 0161-0162).
Bosch also teaches optimization of the dosages of the dendritic cells-based vaccine and immune checkpoint inhibitor. For example, Bosch teaches the administration of the anti-PD-L1 antibody by infusion at doses ranging from 0.01 mg/kg to 10 mg/kg, at various dosing schedules (para. 0157-0158).
Bosch additionally teaches that one of skill in the art can determine which therapeutic regimen is appropriate on a subject by subject basis, depending on their cancer and their immune status, and the dosage may therefore be adjusted as necessary (para. 0064, 0134, 0157, and 0163).
However, Bosch does not teach a hepatocellular carcinoma cell lysate- pulsed mature dendritic cell.
Hiotis teaches a composition comprising dendritic cells loaded with tumor cell lysate prepared from liver tumor cells obtained from the subject (para. 0005 and claim 1). Hiotis also teaches that such a composition may be a vaccine (para. 0005, 0013, 0047-0048). Hiotis further teaches that such a vaccine may be created by pulsing bone marrow derived dendritic cells (DCs) with cell lysates generated from freeze/thaw cycles, for the purposes of treating hepatocellular carcinoma (para. 0117). Hiotis also teaches that the lysate is produced from tumor cells (para. 0067-0071, 0089-0091, and 0134).
Hiotis further teaches dosages from 1×103 to 1×108 cells per dose, more preferably 1×106 to 1×107 cells per dose (para. 0083).
Hiotis further teaches that the treatment may be administered by injection or infusion, including subcutaneous injections, intravenous, or intramuscular injection (para. 0080).
Hiotis further teaches that the above composition may be administered as part of a combination therapy with other active agents, and it is advantageous to administer the above composition in combination with other chemical or biologic agents which treat cancer (para. 0075). Hiotis also teaches that such combination therapy can be sequential therapy wherein the patient is treated first with one treatment modality (e.g., drug or therapy), and then the other (e.g., drug or therapy), and so on, or all drugs and/or therapies can be administered simultaneously or coadministered (para. 0022).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Bosch and Hiotis to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Bosch and Hiotis are concerned with the use of DC-based vaccines as therapy for cancer. Both Bosch and Hiotis also teach that it is useful to combine the above therapy with other known therapies for treating cancer, such as a PD-L1 inhibitor according to Bosch. A person of ordinary skill could therefore combine the HCC lysate-pulsed DCs of Hiotis with the PD-L1 inhibitor of Bosch by known methods to yield a predictable synergy between the two treatments. 
In response to Applicant's arguments, the method of generating the HCC cell lysate-pulsed mature DC described in paragraph 0046 of the specification appears to be practically identical to the methods described by Hiotis (see, e.g., para. 0056 of Hiotis). Additionally, Hiotis recognizes the problem of low survival of patients with hepatocellular carcinoma (para. 0003), and states that tumor lysate loaded dendritic cells are highly effective in treating liver cancer by known mechanisms (para. 0004). 
Furthermore, Bosch teaches that combinations of dendritic cell vaccines and PD-L1 inhibitors are useful for treating cancer (see, e.g., claim 13 and para. 0015). This is an express motivation to combine a dendritic cell vaccine and a PD-L1 inhibitor. Bosch also teaches that PD-L1 is upregulated on dendric cells in response to LPS and GM-CSF treatment (para. 0079), which is used to mature DCs (see, e.g., para 0046 of the instant specification). Blockade of PD-1/PD-L1 interactions would therefore be useful to enhance the efficacy of a DC-based therapy.
The teachings of Bosch and Hiotis are clear in identifying the problem of effectively treating liver cancer, and articulate both method and mechanism for doing so.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644      

/AMY E JUEDES/            Primary Examiner, Art Unit 1644